DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  

After Non-Final Office action and Interview, Applicant filed an amendment to the independent claims which overcomes the prior art on the non-final office action. 

As per the abstract and amended independent claims, this application is disclosing “A computing system for landing and storing vertical take-off and landing (VTOL) aircraft...within a landing facility... The landing facility can include a lower level and an upper level. The lower level can include a lower landing area and a lower storage area. The upper level can include an upper landing area. At least a portion of the upper level can be arranged over the lower storage area. ...”; as cited on the independent claims 1(system) and 12 (method) & 20 (media) with the amended sections underlined;    
“..., the landing facility comprising a lower level and an upper level, the lower level comprising a lower landing area and a lower storage area configured to store the VTOL aircraft that is spaced apart from the lower landing area, the upper level comprising an upper landing area, and wherein at least a portion of the upper level is arranged over the lower storage area with respect to a vertical direction, ...”.

Prosecution of the amended claims revealed that some of the elements may not have been disclosed by any prior art as a whole. There are some prior art which provides “facilities for landing and storing VTOL aircraft”, with addressing some of the claimed limitations, however, fail to teach or render obvious ALL claim elements, either alone or in combination the amended independent claims 1, 12 & 20 limitations. 

Therefore, applicant’s arguments, see Applicant Arguments/Remarks pages 8-10, filed on 01/06/2022, with respect to claims 1 - 20 have been fully considered and are persuasive; 
The 35 USC § 112 rejection of claims 1 & 20 have been withdrawn.

The 35 USC § 102 rejection of claims 1 - 20 have been withdrawn. 


Some of the closest prior art found on search which all are fail to disclose above limitations;

Ma; Tao, US 20170197710 A1, PASSENGER TRANSPORT SYSTEMS BASED ON PILOTLESS VERTICAL TAKEOFF AND LANDING (VTOL) AIRCRAFT,
Remarks: Discloses processes, systems, and devices for safely transporting passengers from pickup locations to destination locations on-demand using automated/pilotless vertical takeoff and landing (VTOL) aircraft traveling in three-dimensional spaces.
However, fails to disclose the claim elements at step 2 above.

SHANNON PETER F	WO 2019089677 A1	VERTIPORT MANAGEMENT PLATFORM
Remarks: Discloses systems, methods, and devices of the various embodiments enable a vertiport management platform for various aerial on demand mobility (ODM) stakeholders, to coordinate activities related to vertiports.
However, fails to disclose the claim elements at step 2 above.

The Examiner reasoning based on this specific claim limitation clearly present in the allowed claims which is neither taught nor suggested by the prior art as a whole, either alone or in combination.

As a result, claims 1-20 are allowed;
Claim 1, 12 & 20 are allowed independent claims.
Claims 2-11 are allowed due to dependencies to the allowed claim 1.
Claims 13-19 are allowed due to dependencies to the allowed claim 12.

Invention Drawings: 

    PNG
    media_image1.png
    736
    822
    media_image1.png
    Greyscale
       
    PNG
    media_image2.png
    717
    928
    media_image2.png
    Greyscale
 

    PNG
    media_image3.png
    564
    912
    media_image3.png
    Greyscale
       
    PNG
    media_image4.png
    574
    930
    media_image4.png
    Greyscale
         
                            

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527. The examiner can normally be reached Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JALAL C CODUROGLU/Examiner, Art Unit 3665